Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/17/22 has been entered.
Claims 1-18 are pending. Claims 2-9 and 11-18 remain withdrawn. As a result, claims 1 and 10 are being examined in this Office Action.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rees et al. (US 20180055932, pub date Mar. 1, 2018), in view of Healy et al. (Pharmaceutical solvates, hydrates and amorphous forms: A special emphasis on cocrystals, Adv. Drug Deliv. Rev. (2017), http://dx.doi.org/10.1016/j.addr.2017.03.002) and Tian et al. (J. Pharmacy & Pharmacology, 2010, 62: 1534).
Applicant Claims
The instant claims are drawn to a monohydrate S-nitrosocaptopril crystalline polymorph.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Rees et al. teaches formation of pure S-nitrosocaptopril, including pharmaceuticals with excipients, which can be formed into crystalline and hydrate forms (abstract; paragraphs 25, 54 63, 109).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Rees et al. is deficient in the sense that it does not exemplify applicant’s monohydrate crystalline form.
Healy et al. teaches ”the term hydrate is used for crystal structures that contain water molecule(s) in the crystal lattice” (page 2, second column first paragraph)
Healy et al. teaches “monohydrates and dihydrates account for about 73% of all hydrated organic compounds” (page 7, first column, third and second to the last paragraph).
Healy et al. goes on to show that the number of publications of the monohydrate form is approximately 3 times the dihydrate form (Figure 6). 
Tian et al. teaches hydrates are the most common solvate for small organic drug molecules (page 1534, first paragraph of the Introduction). Tian et al. teaches the monohydrate form of cefdinir has a faster and higher dissolution rate than its anhydrate and the monohydrate form of rifampicin has higher solubility in simulated gastric fluid than its anhydrate form (page 1536, first paragraph, first column).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to form the monohydrate crystalline form of S-nitrosocaptopril, since Rees et al. teaches one form of S-nitrosocaptopril can be the hydrate in crystalline form, and both Healy et al. and Tian et al. teach the prevalence of the monohydrate crystalline form as the most ubiquitous hydrate form and the benefits of forming the monohydrate form of pharmaceuticals, e.g. faster and higher dissolution rate for cefdinir and higher solubility in simulated gastric fluid for rifampicin. Thus it would be obvious to form the monohydrate crystalline form of S-nitrosocaptopril in order to optimize the dissolution rate and solubility in the pharmaceutical industry.
Furthermore, the examiner asserts that Rees et al.’s use of the “hydrate” form for the S-nitrosocaptopril compound, inherently encompasses the “monohydrate” and “crystalline” form, since Healy et al. teaches the hydrate form denotes a crystal structure that contain water molecule(s) in the crystal lattice. 

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that Rees merely implies in broad language that S-nitrosothiols can be in crystalline and hydrate form and that Rees has disclosed more than 20 examples of S-nitrosothiol, “so one of ordinary skill in the art at the time of the invention has no motivation to specifically select S-nitrosocaptopril from Rees as an improvement”.
Applicant’s also argue that since S-nitrosothiols have instability, “one of ordinary skill in the art at the time of the invention would not be able to directly infer monohydrate S-nitrosocaptopril crystalline polymorph from S-nitrosothiols”. 
Also applicant argues that because “Healy and Tian merely teach the high solubility and pharmacokinetics of active drugs in hydrate form but not its stability” and “Healy and Tian fail to disclose any S-nitrosothiols, let alone specific S-nitrosocaptopril”, “therefore, one of ordinary skill in the art at the time of the invention has no motivation to specifically select S-nitrosocaptopril from the numerous S-nitrosothiols compounds of Rees for monohydrate polycrystallization to produce a stable solid form (crystals or powder).”
The applicant also goes on demonstrate the uniqueness of monohydrate crystalline S-nitrosocaptopril. Especially showing how the monohydrate crystalline S-nitrosocaptopril has a stabilized five membered structure.
The examiner does not agree with applicant’s arguments. Initially, the examiner points out that the applicant has not claimed a specific polymorphic form of monohydrate crystalline S-nitrosocaptopril, with an X-ray diffraction pattern. Applicant’s claims 1 and 10 merely describe generally, a monohydrate crystalline S-nitrosocaptopril, with no specific polymorphic crystal data.
Additionally, the examiner states that the properties, unstable or otherwise, are inherent to the structure of S-nitrosocaptopril. Since Rees specifically teaches S-nitrosocaptopril, the examiner argues that any properties of stability or otherwise, would be inherent to the structure of the compound.
Furthermore, applicant’s argument for the unique stability of the monohydrate crystalline S-nitrosocaptopril having a stabilized five membered structure is another argument for the obviousness of Rees’ teaching for monohydrate crystalline S-nitrosocaptopril. Since Rees already teaches S-nitrosocaptopril can be a crystalline hydrate, the examiner argues that the monohydrate crystalline S-nitrosocaptopril would be inherently formed because of the uniquely stabilized five membered structure.
With regard to the teaching of Healy and Tian, these references were not used to teach S-nitrosocaptopril, since Rees already teaches this compound. But Healy and Tian were used to teach the prevalence of the monohydrate crystalline form as the most ubiquitous hydrate form and the benefits of forming the monohydrate form of pharmaceuticals, e.g. faster and higher dissolution rate for cefdinir and higher solubility in simulated gastric fluid for rifampicin.
 Furthermore, the choice of lead compound need not be constrained to the most preferred embodiment, nor to the compound with the highest activity. “The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: ‘Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound.’ Eisai, 533 F.3d at 1357.” and “Obviousness of a chemical compound in view of its structural similarity to a prior art compound may be shown by identifying some line of reasoning that would have led one of ordinary skill in the art to select and modify a prior art lead compound in a particular way to produce the claimed compound. It is not necessary for the reasoning to be explicitly found in the prior art of record, nor is it necessary for the prior art to point to only a single lead compound.”  Thus “any known compound my serve as a lead compound when there is some reason for starting with that lead compound and modifying it to obtain the claimed compound (Federal Register, 2010, 75(169), page 53651 and 53653).  
Additionally, the examiner states that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” (MPEP 2143.01, 2100-139, section 1)  Also “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi,440 F.2d 442, 169 USPQ 423 (CCPA 1971). ‘A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.’ In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)” (MPEP 2124, 2100-58, section II). Thus the mere existence of other S-nitrosothiols in Rees does not constitute a teaching away for S-nitrosocaptopril. 
Additionally, a prior art disclosure is not limited to its working examples, but must be evaluated for what it teaches those of ordinary skill in the art.  Merck & Co. Inc. v. Biocraft Labs. Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Boe, 355 F. 2d 961, 965, 148 USPQ 507, 510 (CCPA 1966). Since Rees et al. explicitly names S-nitrosocaptopril, that can be in the hydrate and crystalline form, the examiner maintains claims 1 and 10 are obvious.
Thus it would be obvious to form the monohydrate crystalline form of S-nitrosocaptopril in order to optimize the dissolution rate, solubility and publication in the pharmaceutical industry.
	
Conclusion
No claim is allowed.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658